Name: Commission Regulation (EEC) No 891/80 of 11 April 1980 fixing the rates of the refunds applicable from 14 April 1980 to eggs and egg yolks exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 96/30 Official Journal of the European Communities 12. 4 . 80 COMMISSION REGULATION (EEC) No 891 /80 of 11 April 1980 fixing the rates of the refunds applicable from 14 April 1980 to eggs and egg yolks exported in the form of goods not covered by Annex II to the Treaty those which use third-country products under inward processing arrangements ; Whereas Council Regulation (EEC) No 652/79 of 29 March 1979 on the impact of the European monetary system on the common agricultural policy (5), as amended by Regulation (EEC) No 1 264/79 (6), intro ­ duced the ECU into the common agricultural policy ; whereas, since that time, pursuant to existing provi ­ sions, the ECU has been taken into account in the fixing of amounts relating to :  the application of the common agricultural policy,  the special trade arrangements for goods resulting from the processing of agricultural products ; Whereas the period of validity of the aforesaid Regular tion was limited to 31 March 1980 ; whereas it has not been possible for a prolongation of those arrangments, proposed by the Commission , to be adopted in time by the Council ; whereas, in order to avoid a break in the arrangements resulting, in particular, in alterations in the level of prices and of other amounts in national currency, it appears necessary, in the manifest public interest, as a precautionary measure and pending a final decision on the matter by the Council , to continue the application of the arrangements in their present form ; Whereas the Management Committee for Poultrymeat and Eggs has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organiza ­ tion of the market in eggs ( 1 ), as amended by Regula ­ tion (EEC) No 368/76 (2 ), and in particular the first sentence of the fifth subparagraph of Article 9 (2) thereof, Whereas Article 9 ( 1 ) of Regulation (EEC) No 2771 /75 provides that the difference between prices on the world market for the products listed in Article 1 ( 1 ) of that Regulation and prices within the Community may be covered by an export refund ; whereas Council Regulation (EEC) No 2682/72 of 12 December 1972 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (3 ), as last amended by Regulation (EEC) No 707/78 (4), specifies the products for which a rate of refund should be fixed, to be applied where these products are exported in the form of goods listed in the Annex to Regulation (EEC) No 2771 /75 ; Whereas, in accordance with the second subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 2682/72, the rate of the refund per 100 kg for each of the basic products in question must be fixed for a period of the same duration as that for which refunds are fixed for the same products exported unprocessed ; Whereas, in accordance with paragraph 2 of that Article, when that rate is being determined particular account should be taken of : (a) the average costs incurred by processing industries in obtaining supplies of the basic products in ques ­ tion on the Community market and the prices ruling on the world market ; (b) the level of the refunds on exports of processed agricultural products covered by Annex II to the Treaty which are manufactured under similar conditions ; and (c) the need to ensure equality of competition for the industries which use Community products and HAS ADOPTED THIS REGULATION : Article 1 The rates of the refunds applicable from 14 April 1980 to the products appearing in Annex A to Regula ­ tion (EEC) No 2682/72 and listed in Article 1 ( 1 ) of Regulation (EEC) No 2771 /75, exported in the form of goods listed in the Annex to Regulation (EEC) No 2771 /75, are hereby fixed as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 14 April 1980 .(  ) OJ No L 282, 1 . 11 . 1975, p. 49 . (2 ) OJ No L 45, 21 . 2 . 1976, p. 2. H OJ No L 289, 27. 12. 1972, p. 13 . (") OJ No L 94, 8 . 4 . 1978, p. 7 . ( 5) OJ No L 84, 4 . 4. 1979, p. 1 . (6) OJ No L 161 , 29 . 6 . 1979, p. 1 . 12. 4 . 80 Official Journal of the European Communities No L 96/31 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 April 1980 . For the Commission fhienne DAVIGNON Member of the Commission ANNEX to the Commissio&lt;n Regulation of 11 April 1980 fixing the rates of die refunds applicable from 14 April 1980 to eggs and egg yoHcs exported in the form of goods not covered by Annex II to the. Treaty CCT heading No Description Rate of refund in ECU/UK) kg 04.05 Birds' eggs and egg yolks, fresh, dried or otherwise preserved , sweetened or not : A. Eggs in shell , fresh or preserved : I. Poultry eggs : I b) Other (than eggs for hatching) 20"00 B. Eggs, not in shell ; egg yolks : I. Suitable for human consumption : a) Eggs, not in shell : ex 1 . Dried, not sweetened ¢1OOO0 ex 2. Other, not sweetened 25-00' b) Egg yolks : ex 1 . Liquid, not sweetened 45-00 ex 2 . Frozen, not sweetened 46-00 ex 3. Dried, not sweetened 105-00